DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species, represented by Figures 7, 8, and 9 in the specification. Examples of Claims specific to Figure 7 appear to be Claims 3, 4, and 11-13.  Examples of Claims specific to Figure 8 appear to be Claims 5, 6, 14, and 15. Examples of Claims specific to Figure 9 appear to be Claims 7, 8, 9, and 16.
Claims 1 and 2 appear to be generic to the inventions of all three Figures 7, 8, and 9. Claims 10 and 17 appear to be generic to the inventions of Figures 7 and 8 only
The species are independent or distinct because, by MPEP 806.04(F), where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. 
	The claims relating to Figure 7 require that an output of the attribute/feedforward network be passed to an input of the sequence/recurrent network, which is mutually exclusive to the claims related to Figure 8, which require that an output of the sequence/recurrent network be passed to an input of the attribute/feedforward network.  Further, the claims relating to Figs. 7 and 8 are mutually exclusive with the claims relating to Fig. 9, which requires 
In addition, these species are not obvious variants of each other based on the current record.
3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 2 are generic to all 3 groups (fig. 7, 8, and 9), and claims 10 and 17 are generic to fig 7 & 8.

4.         There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	While the groupings are classified together, the groupings have a separate status in the art because the inventions perform different functions in the art.  Inventions related to Fig. 7 generally input attributes in order to generate a sequence (for example, providing a caption for an image) while inventions related to Fig. 8 generally input a sequence in order to generate an attribute (for example, classifying natural language text) while inventions related to Fig. 9 generally input multi-modal data (i.e. both text and an image) in order to generate a classification of the multi-modal data. These three fields are separate areas of inventive effort, despite being classified in the catch-all class G06N20/00 of “Machine Learning” and the general class G06N3/02 of “neural network models.”
b.	While the groupings are classified together, the groupings will require different fields of search because the inventions perform different functions in the art.  Inventions related to Fig. 7 generally input attributes in order to generate a sequence (for example, providing a caption for an image) while inventions related to Fig. 8 generally input a sequence in order to generate an attribute (for example, classifying natural language text) while inventions related to Fig. 9 generally input multi-modal data (i.e. both text and an image) in order to generate a classification of the multi-modal data. These three purposes will require distinct search queries directed to the different functions of the inventions, despite being classified in the catch-all class G06N20/00 of “Machine Learning” and the general class G06N3/02 of “neural network models.”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 7:30 am to 4:00 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Rahul Gurung
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122